DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending.  Applicant’s election of Group I, claims 1, 2, 5, 6, 18-22, norbornene as the cyclic olefin species, and a polar group resin layer laminate species still applies and claims 3-4, 7-17 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.
Claim Objections
Claim 20 recites “is cut from in the width direction” which appears to have a typographical error because it appears “from” was intended to be removed.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 19, 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 refers to “an ethylene vinyl alcohol copolymer” layer as being the substrate to which the resin composition is laminated prior to determining the adhesion property.  However, it is unclear what type of ethylene vinyl alcohol copolymer should be used in this test (i.e., what amount of ethylene, what amount of vinyl alcohol?).  
Claim 19 refers to a “two color molded product” which is vague because it is unclear what the “two color” part of this phrase means (i.e., two resins with different colors, or just two resins).
Claim 19 recites the EVOH layer “is rectangular in shape”…and the thermoplastic resin composition layer “are a rectangular cross-sectional shape”…and “are rectangular in shape and 1 mm in thickness” which is vague because if is unclear what limitations are being applied to one layer or the combined layers (it seems to refer to the thermoplastic resin composition layer but uses the word “are” implying both layers).  It is also unclear if the 1mm in thickness is just for the thermoplastic resin composition layer or if it the total molded product thickness.
Claim 21 refers to “a cyclic olefin-based copolymer” layer as being the substrate to which the resin composition is laminated prior to determining the adhesion property.  However, it is unclear what type of cyclic olefin-based copolymer should be used in this test (i.e., what amount of cyclic olefin, what other repeating units are present?).  
Claim 22 refers to “an ethylene vinyl alcohol copolymer” layer as being the substrate to which the resin composition is laminated prior to determining the adhesion property.  However, it is unclear what type of ethylene vinyl alcohol copolymer should be used in this test (i.e., what amount of ethylene, what amount of vinyl alcohol?).  
Based on the above, a potential infringer would be unable to determine if their product falls within the claimed scope because they would be unclear how to reproduce the claimed adhesion tests.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 5-6, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaita et al. (U.S. 6,730,736) in view of Tasaka et al. (JP 2003/213051, provided by Applicant, see previously provided machine translation) in view of Sasagawa et al. (JP 2005-126485, see machine translation).
It is noted that the phrase “composed mainly” in the present claims is defined in the specification.
Regarding claims 1-2, 5-6, and 18-22, Kaita teaches a resin composition that comprises an alicyclic resin, e.g., an ethylene norbornene copolymer (as in Applicant’s elected species and claims 2, 6, and 18) (see abstract, col. 4, lines 45-55, col. 5, lines 40-50, col. 7, lines 5-30) and a hydrogenated block copolymer based on styrene (aromatic vinyl monomer) and butadiene (conjugated diene) (col. 11, line 55-col. 12, line 45) with the styrene butadiene copolymer being included at 0.1-100 parts relative to 100 parts of the norbornene resin (col. 14, lines 1-10) which overlaps the range of claims 1 and 5 (and with the combination of the norbornene and styrene butadiene copolymers corresponding to the claimed thermoplastic resin ingredient).  The amount of norbornene in the copolymer overlaps the amount in the present specification and in claims 19-22 (col. 7, lines 1-5).  Kaita also teaches that the composition may include hardeners, such as a mixture of organic peroxides and unsaturated carboxylic acids and derivatives thereof (e.g., maleic anhydride) with the total hardener content being 0.1-50 pbw per 100 parts of the norbornene resin (col. 14, line 30-col. 15, line 15).  Kaita also disclose that the composition may be dispersed in a solvent as in claim 5 (col. 16, lines 50-55).
Although the amount of organic peroxide and carboxylic compound are not individually described (only their combination), it would have been prima facie obvious to have used a 50/50 mixture of the organic peroxide and carboxylic hardener as the overall hardener ingredient.
Therefore, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Using such a 50/50 ratio in the hardener, and with an overall amount of hardener of, e.g., 5 parts per 100 parts of norbornene (2.5 parts of organic peroxide and 2.5 parts of carboxylic), and with, e.g., 100 parts of norbornene and 100 parts of styrene butadiene (all of which are within the ranges of Kaita), there would be about 1.25 parts each of the organic peroxide and carboxylic hardener per 100 parts of the norbornene and styrene butadiene component (or 2.5 parts each per 200 parts of the norbornene and styrene butadiene component), which is within the claimed range of claims 1 and 5 such that the broader ranges of Kaita overlap the ranges as claimed.
In addition and as an alternative to the amount of peroxide and carboxylic ingredients being obvious in view of the 50/50 case-law discussed above, Tasaka is also directed to a composition comprising a norbornene copolymer and a styrene butadiene resin, and teaches that a suitable amount of the organic peroxide in such a composition is 0.01-3 parts by weight per 100 parts of the norbornene component to provide good oil resistance and mechanical properties and also teaches that a suitable amount of the carboxylic acid ingredient (e.g., maleic anhydride) in such a composition is 0.1-5 parts per 100 parts of the norbornene component to provide good moldability and low defects and also good heat resistance and mechanical properties  (see abstract, [0020]-[0021], [0033], [0040]-[0043], [0049]-[0050]).  Thus, it would have been have additional and alternatively obvious to have used the above amounts from Tasaka for the organic peroxide and carboxylic acid component already generally disclosed in Kaita in order provide (respectively) good oil resistance and mechanical properties and also good moldability and low defects and also good heat resistance and mechanical properties.  The above ranges overlap the claimed ranges when converted to amounts based on the combined norbornene and styrene butadiene resins.  The above ranges in Tasaka overlap equal amounts of the peroxide and carboxylic acid. 
Modified Kaita teaches a hydrogenated styrene butadiene block copolymer as explained above but does not disclose that one of the blocks is a random block of butadiene and styrene.  However, Sasagawa is also directed to hydrogenated styrene butadiene block copolymers and teaches that a hydrogenated copolymer formed of a block of styrene (entirely styrene) and also a random block of butadiene and styrene (with a butadiene/styrene wt ratio of 50/50-90/10, [0040], overlapping claims 1 and 5), with an overall styrene (aromatic vinyl monomer) content of 40-95wt% ([0030], overlapping claims 1 and 5) allows the resulting copolymer to have improved flexibility, low temperature properties, shock absorption and adhesion (see abstract, [0008], [0044]-[0047]).  The hydrogenation rate and amount of butadiene and styrene in the random block of Sasagawa also overlap the amounts in the present application and in claims 19-22 ([0038]-[0040]).  No other repeating units are included in the random block (thus “consisting of” as claimed).  Thus, it would have been obvious to have used the particular hydrogenated styrene butadiene block copolymer from Sasagawa as the general hydrogenated styrene butadiene block copolymer called for in modified Kaita in order to provide improved flexibility, low temperature properties, shock absorption and adhesion.
Modified Kaita does not disclose the adhesion properties of claims 19-22, however, modified Kaita teaches an overlapping amount of the ingredients (e.g., amounts of resins, hardeners, amounts of repeating units and hydrogenation) and types of ingredients that overlap the types and amounts of ingredients used in the present specification for a resin composition that can achieve the claimed adhesion properties when measured under the claimed conditions.  Therefore, these overlapping embodiments of modified Kaita will inherently have the same adhesion properties as the corresponding overlapping embodiments of the present specification (i.e., properties within the claimed ranges).  It is noted that the claims refer to properties of the resin composition itself when/if the resin is laminated with other layers in the manner as claimed (i.e., the other layers in claims 19-22 are not required to be present in the prior art since these other layers are only used during testing of the properties of the resin composition).  

Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The previous scope of enablement rejection is withdrawn due to Applicant’s amendment.
Applicant argues against the 112 2nd rejection of ethylene vinyl alcohol copolymer for claims 19 and 22 on the grounds that the included NPL document provides clarification, however, this document does not clarify what copolymer is used in the claimed methodology because the information from the NPL document is not recited in the claims (i.e., the claimed property could be measured with any type of ethylene vinyl alcohol copolymer, under the broadest reasonable interpretation of the claims).  Furthermore, even reviewing the NPL document it is still unclear to the examiner how much of each repeating unit is included in the copolymer described in the NPL document, which would be necessary to measure the claimed property.  It is also unclear to the Examiner if all the tradenamed products indicated as corresponding to the provided CAS number (in the 14 page NPL document) are the same copolymer product (with the same percentage of each repeating unit) or if the CAS number merely corresponds to a group of similar copolymers.  It appears that a declaration would be necessary to clarify/explain how much of each repeating unit is included in the specific copolymer used in the examples.
It is also noted that Applicant has provided no explanatory NPL documentation for the cyclic olefin based copolymer used in the examples, and therefore claim 21 remains vague in that regard.
Applicant argues that “two color” has been replaced with coextruded in the claims, which appears remedial.  However, “two color” is still used to describe the molded product and therefore the claim is still vague in that regard.  It is still maintained that there is no evidence supporting the argument that “two color” has a known special meaning in the art.  It would appear that “coextruded molded product” would be remedial language to replace “two color molded product”.
Applicant summarizes the Examiner’s position, but it is noted that Applicant appears to have overlooked the Tasaka reference that is cited to provide an additional basis to render obvious the claimed 1:1 ratio.
Applicant argues that Kaita is not an adhesive and therefore is non-analogous to Sagawa.  This is not persuasive because Kaita is full of disclosures regarding the adhesive property of the composition and therefore is clearly an adhesive.  Applicant appears to consider curing of the composition to preclude it from being an adhesive but this is not true and a composition can be cured and still be an adhesive (as taught by Kaita).  Applicant also appears to consider Kaita to be non-adhesive because it supposedly only touches one substrate/adherend.  It is unclear where Applicant is looking in Kaita to arrive at this interpretation (no citation is provided) but it does not appear that Kaita precludes the composition from being between two substrates/adherends and even if it was, the claims do not require that the composition is applied between two substrates/adherends (it is noted that because the claims are composition claims, such a limitation would only be an intended use and would not be given patentable weight anyway).

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787